Case 3:19-cv-01914-SRU Document11 Filed 01/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

ESTATE OF KENNY RICHIE MARTY MITCHEL,
By and through Emily Rebecca Garlick and

Gerald Neville Mitchell,
Its Personal Representatives
Plaintiffs

V.

GAVIN SCOTT HAPGOOD, a/k/a
SCOTT HAPGOOD
Defendants

CIVIL ACTION NO.
3:19-CV-01914 (SRU)

wae? See eee eee “eee “eee “See “ene” “eee “eee “nee”

January 27, 2020

 

CONSENT MOTION FOR EXTENSION OF TIME TO PLEAD

Now Comes Defendant Scott Hapgood, by and through counsel, and respectfully

requests an extension of time up to and including February 6, 2020 to file a responsive

pleading to Plaintiff's complaint. Undersigned defense counsel has just appeared in the

matter, and the requested extension is necessary to fully assess the pertinent facts and

properly respond. This is defendant's second request for extension of time, and

Plaintiff's counsel consents to this request.

BY:

RESPECTFULLY SUBMITTED,
GAVIN SCOTT HAPGOOD A/K/A
SCOTT HAPGOOD

 

 

Michael C. Conroy, Esq. (e228
Hassett & George, P.C. /

945 Hopmeadow Street /
Simsbury, CT 06070 [
Telephone No.: (860) 651-1333
Facsimile No.: (860) 651-188

Email: mconroy@hgesg.com

 
Case 3:19-cv-01914-SRU Document11 Filed 01/27/20 Page 2 of 2

CERTIFICATION
This is to certify that on this 27'" day of January, 2020, a copy of the CONSENT

MOTION FOR EXTENSION OF TIME TO PLEAD was filed electronically and served by
mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-
mail to all parties by operation of the Court’s electronic filing system and by mail to all
parties that are unable to accept electronic filing. Parties may access this filing through

the Court’s electronic system.

 

  

A

cast G

Michael C. Conroy

C

 
